This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 32,700

 5 TERESE SANDOVAL,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Samuel L. Winder, District Judge


 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Vicki W. Zelle, Assistant Appellate Defender, Metro Appeals Division
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant appeals from the district court’s affirmance of her metropolitan court

 3 bench trial DWI conviction. [RP 85] Our notice proposed to affirm and Defendant

 4 filed a memorandum in opposition.          We remain unpersuaded by Defendant’s

 5 arguments and therefore affirm.

 6   {2}   Defendant continues to argue that the DWI checkpoint was unconstitutional.

 7 As fully detailed in our notice, City of Las Cruces v. Betancourt, 1987-NMCA-039,

 8 105 N.M. 655, 735 P.2d 1161, ¶ 6, lists eight factors for determining the

 9 reasonableness of a roadblock, and in this case Defendant’s challenge to the

10 constitutionality of the checkpoint is premised on her continued assertion that it failed

11 to satisfy the Betancourt factors for location and safety. [DS 7; MIO 2]

12   {3}   We address first Defendant’s continued challenge to the checkpoint’s location.

13 [DS 7] In choosing the checkpoint’s location, Sergeant McDonald relied on his own

14 experience with the location, as well as on traffic-related statistics gathered by the

15 New Mexico DWI Resource Center (Resource Center) [DS 7], a nonprofit

16 organization with the mission of reducing the incidence of DWI. [RP 80] The

17 statistical information provided by the Resource Center indicated that the selected

18 location had a higher concentration of alcohol-related accidents than other locations

19 in the city. [RP 75] For the reasons articulated in our notice, we conclude that the


                                               2
 1 statistical information providing that the location has a high incidence of alcohol-

 2 related accidents was an effective means to show the reasonableness of the location.



 3   {4}   In concluding that the location was reasonable, we acknowledge Defendant’s

 4 continued argument challenging the “neutrality” of the statistical traffic information

 5 gathered by the Resource Center [MIO 2, 4], due to its status as a private entity with

 6 a mission to combat DWI. [DS 4; MIO 2, 4, 5] We again emphasize that, while a

 7 location may not be chosen to target a particular group of people based on their

 8 minority status [MIO 7], it may be chosen to facilitate its purpose, to apprehend DWI

 9 drivers. Here, there is no indication that the validity or accuracy of the statistical data

10 was somehow compromised by the mission of the Resource Center to eradicate DWI.

11 To the contrary, if the Resource Center’s gathered information was inaccurate, this

12 would only serve to impede its own mission, since it provided the data to officers to

13 aid in targeting areas with high alcohol-related accidents for purposes of selecting

14 checkpoint locations and apprehending the greatest number of DWI drivers.

15   {5}   We further acknowledge Defendant’s continued challenge to the validity of the

16 data provided by the Resource Center [MIO 2], on the basis that the officer did not

17 know how the Resource Center “translated the data or whether it correctly translated

18 the data” as provided by a “UNM traffic related study.” [DS 4; MIO 4-5] While the


                                                3
 1 underlying “foundational” information behind the data was not provided by the officer

 2 [MIO 9], the data was nonetheless a reasonable matter for the officer to consider when

 3 choosing the location, as case law does not require an examination of empirical data

 4 underlying any considered traffic analysis. See generally State v. Bates, 1995-

 5 NMCA-080, ¶ 11, 120 N.M. 457, 902 P.2d 1060 (providing that specific, empirical

 6 data is not required to support the reasonableness of the roadblock, and instead relying

 7 on the officer’s general testimony that the choice of location was based on traffic

 8 analysis indicating a number of alcohol related accidents in the general vicinity and

 9 that the location was a frequently traveled thoroughfare with alcohol related

10 problems). In sum, because the traffic-related statistics gathered by the Resource

11 Center indicated that the selected location had a higher concentration of alcohol-

12 related accidents than other locations in the city [RP 75], we conclude that the chosen

13 location was reasonably efficacious. [MIO 10]

14   {6}   We next address Defendant’s continued challenge to the roadblock’s safety.

15 [DS 7; MIO 10] As set forth in our notice, Sergeant McDonald testified that the first

16 sign relating to the checkpoint was at an intersection approximately 200 yards from

17 the entry to the checkpoint, and read “Reduced Speed Ahead.” [RP 82] After another

18 hundred yards, another sign read “Sobriety Checkpoint Ahead.” [RP 82] To prevent

19 dangerous lane changes, officers placed orange cones between the two lanes. [RP 82-


                                              4
 1 83] The shoulder of the road, which eventually became a right turn lane, was blocked

 2 with orange barrels and marked police department vehicles. [RP 83] We agree with

 3 the district court that these measures permitted drivers to anticipate the checkpoint,

 4 slow down, and move safely through the checkpoint. While Defendant questions the

 5 efficacy of the reduced speed signs [MIO 10] and the placement of the cones [MIO

 6 11], we are satisfied that the roadblock was safely implemented.

 7   {7}   Based on our notice and the foregoing discussion, we conclude that the

 8 checkpoint satisfied the Betancourt factors for location and safety. And in so

 9 concluding, we are satisfied that the roadblock was set up so as “to ensure that an

10 individual’s reasonable expectation of privacy is not subject to arbitrary invasions

11 solely at the unfettered discretion of officers in the field.” Betancourt , 1987-NMCA-

12 039, ¶ 6. We accordingly affirm.

13   {8}   IT IS SO ORDERED.


14                                               ________________________________
15                                               JAMES J. WECHSLER, Judge


16 WE CONCUR:


17 ________________________________
18 JONATHAN B. SUTIN, Judge



                                             5
1 ________________________________
2 CYNTHIA A. FRY, Judge




                                     6